Title: To James Madison from William Jarvis, 18 August 1807
From: Jarvis, William
To: Madison, James



Dear Sir
Lisbon 18th: August 1807

I was honored with your favour of the 17 June, and was highly gratified at the present with which it was accompanied.  It was greatly adding to obligation which the goodness of your excellent & worthy Lady had conferred on me in accepting the trifles which I had taken the liberty to send.  Such small proofs of regard from those one so highly respects & esteems, affords infinite satisfaction: for which I pray you Sir to make my most sensible acknowledgements to your Lady & to assure her of the high sense I have of her merit.  The Brandy is of a fine flavour & a very great acquisition.  It is an article of such novelty here that I must be allowed to make a present of about one half of it to some of my friends.
I have sent the pipe of Bucellos Wine & Citron you desired, by the Brig Maria Captn. Russell for Alexandria, which I trust you will find good; and shall agreeable to your instructions draw for the amount.  It is possible this may be in favour of Mr. Gallatin, when I have an opportunity of remitting for the ballance of monies in my hands belonging to the United States.  I have also sent a box of grapes which I hope your Lady will confer a farther favour on me by accepting.  Assuring you of my most entire respect I Remain Sir Yr Mo: Ob: Servt.

William Jarvis

